Citation Nr: 0107563	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
bare-light perception, of the right eye, claimed to be the 
result of VA surgical treatment in April 1979.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
April 1955.

The instant appeal arose from a May 1999 rating decision of 
the Atlanta, Georgia RO, which denied entitlement to 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right eye blindness secondary to cataract surgery.


REMAND

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1996, when the appellant 
filed his claim for benefits.  However, the amendments were 
made applicable only to claims filed on or after October 1, 
1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, as here, are 
to be adjudicated under the law as it existed previously.  
See VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the appellant filed his claim provided, 
in pertinent part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and such 
injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1996).

In this case, the appellant has claimed that he incurred 
increased right eye disability, namely loss of vision, as 
secondary to cataract extraction and anterior vitrectomy 
surgery performed in April 1979.  The surgery was performed 
at the Atlanta, Georgia, VA Medical Center (MC).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A review of the record reveals that further development is 
warranted in this case.  
First, the complete clinical records from the April 1979 
hospitalization for the eye surgery at the Atlanta, Georgia, 
VAMC have not been associated with the claims folder.  The 
Board is aware that attempts to develop these records have so 
far been unsuccessful as a September 1997 report of contact 
indicated that the Decatur, Georgia VAMC did not have a chart 
for the veteran and a response at about that time from the 
Lake City, Florida, VAMC reported that that facility had no 
records for the veteran dated prior to 1986.  Nevertheless, 
the VCAA provides that the VA must make further efforts to 
obtain pertinent federal records like these until the records 
are obtained, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).

Second, the complete clinical records from the August and 
September 1981 hospitalization at the Atlanta, Georgia, VAMC 
should be associated with the claims folder.  Third, the 
complete clinical records from the August 1981 
hospitalization at the Colquitt County Memorial Hospital 
ending August 27, 1981, have not been associated with the 
claims folder.  Fourth, a December 1998 VA memorandum 
reported that three volumes of the veteran's claims folder 
were at the Lake City, Florida, VAMC, and another volume of 
his claims folder was at the Gainesville, Florida, VAMC.  
Subsequently, it appears that in February 1999 a temporary 
file may have been created, and a December 1999 record from 
the veteran's representative indicated that the file was 
transferred to St. Louis.  Any additional claims folders 
should be associated with the one claims folder received by 
the Board with this appeal.  Fifth, if additional medical 
evidence is developed, another medical opinion should be 
provided which addresses the etiology of the veteran's right 
eye blindness.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his right eye that has not already 
been made part of the record, VA and non-
VA, and should assist him in obtaining 
such evidence.  The appellant must 
adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  Any additional volumes of this 
veteran's claims folder should be 
associated with the one claims folder 
received by the Board with this appeal.

3.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's inpatient treatment and 
eye surgery at the VA Hospital in 
Atlanta, Georgia, from April 24, 
1979, to April 29, 1979, especially 
all chronological records of 
clinical care, laboratory reports, 
nursing notes, and special 
consultations; and

b.  All records pertaining to the 
veteran's inpatient treatment at the 
VAMC in Atlanta, Georgia, from 
August 27, 1981, to September 18, 
1981, especially all chronological 
records of clinical care, laboratory 
reports, nursing notes, and special 
consultations; and 

c.  All records of VA treatment 
dated between 1979 and the present 
that have not already been 
associated with the claims folder.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The RO should make further efforts to 
obtain pertinent non-federal records.  In 
particular, the RO should make further 
efforts to obtain all records pertaining 
to the veteran's treatment at Colquitt 
County Memorial Hospital, ending on 
August 27, 1981, especially all 
chronological records of clinical care, 
laboratory reports, nursing notes, and 
special consultations.  If the RO, after 
making reasonable efforts, is unable to 
obtain any of the aforementioned records 
sought, the RO shall notify the claimant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

5.  After all additional evidence has been 
associated with the claims folder, the RO 
should request a medical opinion from a VA 
physician which addresses whether the 
veteran's right eye blindness is at least 
as likely as not the result of the right 
eye surgery in 1979.  The veteran should 
be afforded a VA examination if one is 
deemed necessary in order to provide the 
requested opinion.  The claims folder must 
be made available to and reviewed by the 
physician in connection with the report.  
A complete rationale should be provided 
for all conclusions reached.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



